Walton, J.
Real action before the law court on report. The only evidence of title in the plaintiff is a sheriff’s deed of an equity of redemption. There had been no previous attachment on the writ; and more than a year before the seizure and sale on execution the debtor had conveyed the premises to his wife by a warranty deed duly acknowledged and recorded. If effect be given to this deed it of course defeats the plaintiff’s title. No evidence is offered to impeach it, and no reason is assigned why it should not be held' to be a valid deed. It may have been made to defraud creditors; but there is no evidence of any such fraudulent purpose. On the contrary, the debtor swears that it was made in good faith, and for a full and valuable consideration.Fraud cannot be presumed. In the absence of proof to the contrary, the presumption is that fraud does not exist. We must, therefore, assume that this deed was not made for a fraudulent *241purpose. Giving effect to it, it entirely defeats the plaintiff’s title; and judgment must, go against him.

Judgment for the defendant.

Appleton, C. J., Cutting, Barrows, Danforth and Peters, JJ., concurred.